Citation Nr: 1622600	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-43 917	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for loss of nail on right pointer finger.

3.  Entitlement to service connection for erectile dysfunction (ED).


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, December 2000 to November 2001, and October 2003 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied the Veteran's claims for service connection for tinnitus, loss of nail on right pointer finger, and ED.  Jurisdiction over the appeal currently resides with the RO in North Little Rock, Arkansas.

In February 2012, the Veteran and his sister testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.

In December 2013, the Board remanded the Veteran's claims of service connection for tinnitus, loss of nail on right pointer finger, and ED to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Thereafter, in a March 2014 rating decision, the AMC granted the Veteran's claims of service connection for tinnitus and loss of nail on right pointer finger.  In a March 2014 supplemental statement of the case (SSOC), the AMC continued to deny the Veteran's claim of service connection for ED.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2014 rating decision granted service connection for tinnitus.

2.  A March 2014 rating decision granted service connection for loss of nail on right pointer finger.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the claim of service connection for tinnitus because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

2.  The Board lacks jurisdiction over the claim of service connection for loss of nail on right pointer finger because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously mentioned, the Board notes that the Veteran's claims of service connection for tinnitus and loss of nail on right pointer finger were granted in a rating decision issued by the AMC in March 2014.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the AMC's actions, there no longer remains a case or controversy with respect to these claims.  Therefore, the Board lacks jurisdiction over these issues because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of these claims is warranted.


ORDER

The appeal as to the claim of service connection for tinnitus is moot, and the claim is dismissed for lack of jurisdiction.

The appeal as to the claim of service connection for loss of nail on right pointer finger is moot, and the claim is dismissed for lack of jurisdiction.


REMAND

The Veteran asserts that his ED is related to active service.  More specifically, he contends that his ED is secondary to his service-connected posttraumatic stress disorder (PTSD), or alternatively medications he takes for his service-connected disabilities.

In connection with the Veteran's claim, a VA medical opinion was obtained in August 2010 (without examination) to determine the nature and etiology of his ED.  However, the Board previously found that this opinion was inadequate and per its remand directives, instructed the RO via the AMC to schedule the Veteran for a VA examination and obtain another opinion to resolve the issue of etiology.  Accordingly, the Veteran was afforded VA examinations in January 2014.  He was provided with a male reproductive system conditions examination and a mental disorders examination.  

In the male reproductive system conditions examination, the examiner diagnosed the Veteran with ED.  The examiner opined that the Veteran's ED was less likely than not related to his service or service-connected disabilities.  The examiner did not elaborate or provide any additional comments and/or discussion following his opinion.  However, in another part of the examination report, the examiner also stated that the etiology of the Veteran's ED was unknown and that current medications were not associated with ED.

In the mental disorders examination, the examiner found that there was not sufficient evidence to meet the diagnostic criteria for ED in the Diagnostic and Statistical Manual of Mental Disorders.  She further added that "[w]hile the Veteran is diagnosed through general medical evaluations, there is not sufficient criteria present to meet the psychological criteria."  She also opined that "[b]ased on the totality of the record, etiology of the Veteran's reported sexual dysfunction is less likely than not related to military service or service connected PTSD."  She did not elaborate or provide any additional comments and/or discussion following her opinion.

Here, the Board finds that both medical opinions are inadequate to determine whether the Veteran's ED is related to service.  Critically, both opinions contain no rationale in support of their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Both opinions, with conclusory statements, make it unclear what lay or medical evidence or even medical principles were relied upon.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  The male reproductive system conditions examiner, in particular, even provided conflicting statements.  Moreover, although both examiners opined against a causal relationship, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).  Consequently, based on the foregoing, the January 2014 medical opinions are inadequate, and addendum medical opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from August 2014 to the present.  All records or responses received should be associated with the claims file.

2.  Then, arrange for the Veteran's claims file to be returned to the examiners who examined the Veteran in January 2014 (or another qualified examiner(s), if unavailable).  After considering the pertinent information in the record in its entirety, the examiner(s) should provide an opinion on the etiology of the Veteran's current ED, specifically addressing the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current ED is related to his active service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current ED was caused by his service-connected disabilities, to include the medications used to treat those disorders?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current ED was aggravated (chronically worsened beyond the normal progress of the disease) by his service-connected disabilities?  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above questions, the examiner(s) should consider all pertinent assessments, treatments, and complaints concerning the Veteran's ED and his lay statements concerning his ED.  Regardless of whether the opinion as to any question is favorable or negative, the examiner(s) must provide support for his or her opinions.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinions.

The examiner(s) is also requested to reconcile his or her findings with the August 2010 VA opinion and the January 2014 VA opinions already of record.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)

3.  After ensuring that all the requested development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a SSOC, and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


